Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
The following is a Final Office action to Application Serial Number 16/423,649, filed on May 28, 2019.  In response to Examiner’s Office Action of November 09, 2021, Applicant, on April 18, 2022, amended claims 1-20.  Claims 1-20 are pending in this application and have been rejected below.
Response to Amendment
Applicant’s amendments are acknowledged.
Regarding the 35. U.S.C. § 101 rejection, Applicant’s arguments have been
considered and are sufficient to overcome the rejection. The 35 U.S.C.§ 101 rejection is withdrawn.
The 35 U.S.C.§ 112(b) rejection is withdrawn.
The 35 U.S.C. § 103 rejections are hereby amended pursuant to applicants amendments. Updated 35 U.S.C. § 103 rejections have been applied to amended claims. Please refer to the § 103 rejection for further explanation and rationale.
Response to Arguments
Applicant’s arguments filed April 18, 2022 have been fully considered but they are not persuasive and/or are moot in view of the revised rejections.  Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed April 18, 2022.
On Pg. 9 -11 of the Remarks, regarding 35 U.S.C. § 103 rejections, Applicant states the prior art does not disclose  amended claim language. In response, Examiner respectfully disagrees.  Ibrahim discloses a passenger assistance system which is flight equipment for pilot use as stated in  Par. 20-21-“FIG. 1 illustrates a block diagram of a passenger assistance system 100 within an internal cabin 102 of a vehicle 104, according to an embodiment of the present disclosure. In at least one embodiment, the vehicle 104 is a commercial jet. Optionally, the vehicle 104 may be other types of aircraft, a land-based vehicle (such as an automobile, bus, or the like), a watercraft (such as a boat), or a spacecraft. As seen in FIG. 1, the depicted passenger assistance system 100 includes an artificial intelligence processing unit 110, a sensor interface 120, a flight crew interface 130, a passenger interface 140, and an end effector 150.”;  Par. 28-“The flight crew interface 130 couples (or provides) the artificial intelligence processing unit 110 with at least one flight crew input (represented as block 132 in the illustrated embodiment). The flight crew interface 130 is generally configured to at least one of receive information, commands, and/or requests from the flight crew (e.g., pilot, flight attendant), or provide information, direction, and/or instructions to the flight crew… It may further be noted that flight crew interfaces 130 may be fixed or stationary within the cabin 102 (e.g., located near flight controls for use by a pilot, located in a centralized location for use by one or more flight attendants), or mobile (e.g., carried by a flight attendant).”)  Further Sane discloses re-allocation of flights in Par. 18.  Please see 103 analysis below for additional detail.
Reasons for Eligibility under 35 USC 101
The reasons for withdrawal of the rejection of claims 1-20 under 35 U.S.C. 101  can be found below:
 Based on current claim language and USPTO Guidance, as a whole,
the claim limitations that are indicative of integration into a practical application
when recited in a claim with a judicial exception include: at 2A, Prong 2 – improving
computing technology; solution rooted in computing technology - based on (i) re-order the current ordering of the plurality of pilot tasks to reduce a likelihood of an occurrence of pilot task saturation periods; 
(ii) and cause a display of the re-ordered pilot tasks on a cockpit display for pilot use during the flight, wherein the pilot performs the re-ordered flight pilot tasks.

Thus, the limitations are applying or using the judicial exception in some other
meaningful way beyond generally linking the use of the judicial exception to a particular
technological environment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 10,13-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahim et al. , US Publication No. 20190112050 A1, [hereinafter Ibrahim], in view of Sane et al. , US Publication No. 20170336789 A1, [hereinafter Sane].
Regarding Claim 1, 
Ibrahim teaches
Flight deck equipment in an airborne vehicle, comprising one or more processors configured by programming instructions encoded on non-transitory computer readable media, the flight deck equipment configured during flight to: retrieve a current ordering of a plurality of pilot tasks across a flight profile and task context data (Ibrahim- Par.4-“Under conventional systems, flight attendants may travel to an attendant panel and navigate touch screen menus to set various parameters. However, this approach has certain drawbacks, including the serialization of tasks, the time it takes to navigate the menus of the attendant panel, and the difficulties of considering a variety of circumstances to evaluate which tasks are to be performed and/or in what order tasks are to be performed.”; Par. 23-“In various embodiments the artificial intelligence processing unit 110 includes processing circuitry configured to perform one or more tasks, functions, or steps discussed herein. It may be noted that “processing unit” as used herein is not intended to necessarily be limited to a single processor or computer.”; Par.25-“ Further still, the artificial intelligence processing unit 110 in various embodiments is configured to prioritize a series of tasks, and to direct the end effector 150 to perform the prioritized series of tasks. The tasks, as one example, may be prioritized based on an urgency level or other predetermined hierarchy. As another example, the tasks may be prioritized based on requestor status (e.g., a command or request from a flight crew member may be performed preferentially with respect to a request from a passenger); Par. 8-“ Certain embodiments of the present disclosure provide a tangible and non-transitory computer-readable medium having instructions stored thereon.”; Par. 20-21-“FIG. 1 illustrates a block diagram of a passenger assistance system 100 within an internal cabin 102 of a vehicle 104, according to an embodiment of the present disclosure. In at least one embodiment, the vehicle 104 is a commercial jet. Optionally, the vehicle 104 may be other types of aircraft, a land-based vehicle (such as an automobile, bus, or the like), a watercraft (such as a boat), or a spacecraft. As seen in FIG. 1, the depicted passenger assistance system 100 includes an artificial intelligence processing unit 110, a sensor interface 120, a flight crew interface 130, a passenger interface 140, and an end effector 150.”;  Par. 28-“The flight crew interface 130 couples (or provides) the artificial intelligence processing unit 110 with at least one flight crew input (represented as block 132 in the illustrated embodiment). The flight crew interface 130 is generally configured to at least one of receive information, commands, and/or requests from the flight crew (e.g., pilot, flight attendant), or provide information, direction, and/or instructions to the flight crew… It may further be noted that flight crew interfaces 130 may be fixed or stationary within the cabin 102 (e.g., located near flight controls for use by a pilot, located in a centralized location for use by one or more flight attendants), or mobile (e.g., carried by a flight attendant).”); 
retrieve current flight data including: targets and constraints, progress and state of each required checklist, airspace dynamics information, environmental conditions, a time of day and year, and aircraft state information which includes a current automation and configuration state(Ibrahim- Par. 7-“Certain embodiments of the present disclosure provide a method that includes receiving, via a sensor interface coupling an artificial intelligence processing unit with at least one sensor, environmental information regarding a cabin of an aircraft.”; Par. 16- various embodiments employ passenger assistant systems that can learn or be trained (e.g., on an ongoing basis) based on historical or previous information correlating inputs (e.g., commands or requests) with desired or preferred outputs (e.g., control actions). [targets/constraints] Par. 19-“Various embodiments provide an architectural suite of components coupled to an intelligent (e.g., artificially intelligent) entity that receives stimulus (e.g., voice commands, sensor states, and/or flight phase), makes decisions (e.g., based on pattern recognition and statistical recommendations from a number of possible outcomes), and takes action (e.g., by altering states of one or more end effectors for features and/or functions). Various embodiments utilize an architectural suite of components and a computing platform with sufficient processing to host an artificially intelligent application, a human user interface (e.g., a microphone and speakers for voice-activated interaction, a touch screen for tactile interaction), sensors to gather information on conditions, and end effectors controlled by the computing platform.”; Par.26- 28-“The sensor interface 120 couples the artificial intelligence processing unit 110 with at least one sensor (e.g., sensor 122 in the illustrated embodiment) that is configured to provide environmental information regarding the cabin 102 of the aircraft 104. Generally, the sensor 122 is configured to detect, measure, or collect information corresponding to a condition of the cabin 102 (and/or aircraft in which the cabin is disposed). For example, the sensor 122 may be configured to sense one or more of light, temperature, or other ambient condition. For example, the sensor 122 may include a light meter, a thermometer, or a pressure sensor. …The sensor 122 in various embodiments may also provide airplane data, such as estimated time of arrival, flight status (such as whether plane is at cruising altitude, ascending, descending, engaged in takeoff or landing, within a threshold time of takeoff or landing, or on runway). The artificial intelligence processing unit 110 may use information from the sensor interface 120 to initiate an action (e.g., if light or temperature exceed a threshold or deviate from a preferred or desired range) and/or modify a request (e.g., if a light level is at or near a maximum and a request for increasing light level is received, the request may be denied or modified by increasing the light level an amount less than that requested) … “the flight crew interface 130 may include a touchscreen configured to receive tactile input from a crew member and to provide a display to the crew member.”; Par. 38-“ The artificial intelligence assistant 214 also receives input from sensors 220. The sensors 220 generally provide detected, measured, or otherwise acquired information regarding a condition or state of the cabin, aircraft, and/or flight. The sensors 220 in the depicted example include light sensor 222 (providing information regarding lighting of the cabin), temperature sensor 224 (providing information regarding temperature of the cabin), and airplane data interface 226 (providing information regarding operation of the aircraft, condition of the aircraft, flight status, or the like)”;
and cause a display of the … pilot tasks on a cockpit display for pilot use during the flight, wherein the pilot performs the …pilot tasks (Ibrahim Par. 45-46-“ At 308, a task is determined (e.g., by the artificial intelligence processing unit). The task is determined responsive to one or more of the environmental information, flight crew input, or passenger input. Historical information may also be utilized in determining the task. Generally, the task is configured to alter a state or condition of the cabin, and/or to provide a service or convenience to a passenger. By way of example, the task may include or relate to one or more of controlling an ambient condition (e.g., temperature) of the cabin, providing audio to the cabin (e.g., music, auditory information, auditory commands), preparing stow bins, preparing a galley, preparing a lavatory, or visually displaying information. The task may be determined based on historical patterns of desired outcomes for similar environmental information and/or inputs, for example considering the overall context in which the corresponding environmental information and/or inputs are received. In some embodiments, a prioritized series of tasks may be determined (e.g., based on urgency or other hierarchy). In some embodiments, determination of the task may include modification of a request or command. For example, in some embodiments, an initial command or request (e.g., from flight crew and/or one or more passengers). The command is next modified using historical information (e.g., the command or request is modified to more closely resemble a historically identified improved or optimal command or request from a similar corresponding context to that of the received command or request); At 310, at least one end effector (e.g., end effector 150) is directed (e.g., by the artificial processing unit) to perform the at least one task (e.g., an individual task, a group of tasks, a prioritized series of tasks, and/or a modified command) determined at 308. For example, a prioritized order of tasks may be determined, and the tasks performed in the determined order. The task may be a predictive task that is determined based on historical information. For example, based on environmental conditions and historical information regarding desired environmental conditions, one or more tasks may be determined to adjust the environmental conditions. The task may be a localized task tailored for a specific portion of the cabin, or may be a universal task that affects an entirety of the cabin.”; Par. 48).
Ibrahim teaches flight data and flight crew task analysis and the feature is expounded upon by Sane:
 retrieve airborne vehicle operator preferences (Sane Par. 4-“Pilots of modern rotary aircraft have many flight duties, including flying, navigation, communications, etc. Due to the growing complexity of rotary aircraft, the number of duties and the level of concentration consequently required by the pilot can be demanding. Especially during contingent situations, such as during poor weather conditions or when a threat appears to the aircraft, the workload or concentration level of the pilot can be taxed to a point that the pilot makes otherwise avoidable flight errors that may otherwise result in reduced efficiency of flight. At least for such situations, there is a need for a flight system that can aid the pilot in flying the aircraft by taking on certain flight tasks from the pilot.”;Par.24-25-“ FIG. 3 shows a hierarchical display 300 for a library of functions employed in maintaining a safe flight for an aircraft. As an example, the overall flight goal (“Maintain safe flight”) is stated on a top row of the hierarchy. Various priorities and values that go into achieving the goal of maintaining of the safe flight are shown in the second row from the top of the hierarchy. Exemplary priorities and values include aviation 302, navigation 304, communications 306, perception and orientation 308, deciding on a course of action 310 and execution of the flight plan 312. The third row from the top includes a generalized list of functions that are performed in order to complete the priorities in the second row. The generalized list of functions can be used in any combination with respect to the priorities listed on the second row. For example, aviation 302 and navigation 304 priorities can both use the function of managing trajectory 314 from the third row. The generalized functions of the third row are further decomposed into temporal functions in the fourth row, and the temporal functions are further decomposed into temporal actions in the fifth row. Each temporal action of the fifth row can be decomposed into a task workload or a number of tasks that are to be performed in order to complete the temporal action. These tasks can be allocated between the flight-assist agent 208 and the flight crew 210 as decided by the vehicle autonomy management system 206. The vehicle autonomy management system 206 includes a library of missions and associated mission decompositions to accomplish them in nominal as well as contingent situations.); 
analyze the retrieved current ordering of pilot tasks and task context data, current flight data, and operator preferences to predict a pilot task saturation period (Sane Par. 27-“FIG. 6 shows a flowchart 600 of a method or process executed by the vehicle autonomy management system 206 in evaluating a level of performance of the flight crew and/or determining how well the flight crew 210 performs an allotted task. In box 602, the vehicle autonomy management system 206 receives images and/or data from the performance sensors 204 concerning the flight crew's activity. In box 604, the vehicle autonomy management system 206 detects and tracks the flight crew's activity using the data obtained from the performance sensors 204. In box 606, the vehicle autonomy management system 206 determines a flight crew's intentions from the tracked activity by running the activity through an Intent Inference Engine. The Intent Inference Engine runs task workload models on the tracked activity to determine and compare which task(s) the flight crew is performing or executing within the context of the mission goal and available information about current operational conditions. In box 608, the vehicle autonomy management system 206 determines whether the flight crew's intentions are aligned with or compatible with the estimated workload for the required flight plan or the current operation. When the flight crew 210 is performing multiple tasks, the vehicle autonomy management system 206 can determine which tasks the flight crew 210 may be ignoring or neglecting or may be overloaded with. In box 610, the vehicle autonomy management system creates and/or allocates a task to the flight-assist agent 208 that is consistent or compatible with the flight crew's intentions and user-selected autonomy levels. In one embodiment, the vehicle autonomy management system 206 can re-assign or re-allocate a task that the flight crew 210 is currently neglecting or overworked with to the flight-assist agent 208. Additionally, if the vehicle autonomy management system 206 determines that the flight crew 210 is performing the task poorly, often due to outside distractions or being overwhelmed with other tasks, the vehicle autonomy management system 206 can re-assign the current task or other tasks to the flight-assist agent 208. In another embodiment, the vehicle autonomy management system 206 can estimate an flight crew workload for an upcoming task, and decide whether to assign the upcoming task to the flight crew 210 or to the flight-assist agent 208 based on whether the flight crew 210 is able to make required changes or inputs in a timely manner with respect to a current set of tasks, flight crew input delays, flight crew errors and frequency of inputs, etc.”; Par. 22); 
re-order the current ordering of the plurality of pilot tasks to reduce a likelihood of an occurrence of pilot task saturation periods. (Sane- Par. 22-“The flight crew 210 can refer to a pilot or another crew member or the flight crew as a group.”; Par. 27-“FIG. 6 shows a flowchart 600 of a method or process executed by the vehicle autonomy management system 206 in evaluating a level of performance of the flight crew and/or determining how well the flight crew 210 performs an allotted task. In box 602, the vehicle autonomy management system 206 receives images and/or data from the performance sensors 204 concerning the flight crew's activity. In box 604, the vehicle autonomy management system 206 detects and tracks the flight crew's activity using the data obtained from the performance sensors 204. In box 606, the vehicle autonomy management system 206 determines a flight crew's intentions from the tracked activity by running the activity through an Intent Inference Engine. The Intent Inference Engine runs task workload models on the tracked activity to determine and compare which task(s) the flight crew is performing or executing within the context of the mission goal and available information about current operational conditions. In box 608, the vehicle autonomy management system 206 determines whether the flight crew's intentions are aligned with or compatible with the estimated workload for the required flight plan or the current operation. When the flight crew 210 is performing multiple tasks, the vehicle autonomy management system 206 can determine which tasks the flight crew 210 may be ignoring or neglecting or may be overloaded with. In box 610, the vehicle autonomy management system creates and/or allocates a task to the flight-assist agent 208 that is consistent or compatible with the flight crew's intentions and user-selected autonomy levels. In one embodiment, the vehicle autonomy management system 206 can re-assign or re-allocate a task that the flight crew 210 is currently neglecting or overworked with to the flight-assist agent 208. Additionally, if the vehicle autonomy management system 206 determines that the flight crew 210 is performing the task poorly, often due to outside distractions or being overwhelmed with other tasks, the vehicle autonomy management system 206 can re-assign the current task or other tasks to the flight-assist agent 208. In another embodiment, the vehicle autonomy management system 206 can estimate an flight crew workload for an upcoming task, and decide whether to assign the upcoming task to the flight crew 210 or to the flight-assist agent 208 based on whether the flight crew 210 is able to make required changes or inputs in a timely manner with respect to a current set of tasks, flight crew input delays, flight crew errors and frequency of inputs, etc.”);
…the re-ordered pilot tasks… (Sane- Par. 18-“In accordance with an embodiment of the present invention, a vehicle autonomy management system runs as part of an autonomous system for flying an aircraft. The vehicle autonomy management system has knowledge encoded for changes in mission task decomposition during normal flight conditions as well as for contingent modes of operation, such as under threatening situations or inclement weather conditions. The vehicle autonomy management system can have an awareness of threats, risks, weather conditions, etc., and can also capture sensor inputs and inputs from the flight crew, which can include one or more crew members, in order to determine which actions are to be assigned, allocated or distributed to the flight crew. The captured information can be used to interpret an intention of a flight crew during mission contingencies such as the flight crew's attempts to evade threats, etc. The vehicle autonomy management system can set a level of autonomy for the flight crew during flight operations to maintain flight crew workload within acceptable limits for continued mission success. In doing so, the vehicle autonomy management system determines whether the flight crew is able to make required changes or inputs for completion of an ongoing assigned flight task in a timely manner. The vehicle autonomy management system estimates flight crew workload based on the number of inputs and/or input corrections needed, flight crew input delays and/or error, and a frequency of flight crew inputs as well using baseline internal workload models. The vehicle autonomy management system can then allocate or re-allocate tasks between the flight crew and one or more flight-assist agents based on an awareness of the current flight situation as well as on the ability of the flight crew to respond to the current flight situation. This framework is suitable for situations where the flight crew is unable to respond in a timely manner to all required actions warranted by a change in flight scenario. Autonomous systems can operate with a reduced number of members of the flight crew and dynamic allocation can maintain mission feasibility and success when a crew is incapacitated.”)
Ibrahim and Sane are directed to flight task analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Ibrahim, as taught by Sane, by additional flight crew task analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ibrahim with the motivation of dynamically allocating flight and aircraft systems management tasks between a flight crew and an autonomous vehicle autonomy management system based, in part, on flight crew performance. (Sane Par. 3).
Regarding Claim 5 and Claim 13, Ibrahim in view of Sane teach the flight deck equipment of claim 1, wherein to predict a pilot task saturation period, the flight deck equipment is configured to… and the method of claim 10…  Ibrahim teaches flight crew performance analysis and the feature is expounded upon by Sane:
assess pilot workload along the flight profile (Sane Par. 25-“FIG. 4 shows a temporal display 400 of flight operations for an illustrative flight plan. Flight time is shown along the x-axis, while workload is shown along the y-axis. The workload indicates a level of difficulty or a level of concentration required by the flight crew in order to perform the particular operation. Workload tends to vary from operation to operation. Various operations that occur during the flight are labelled at the appropriate temporal location at which they occur. At the beginning of the flight, operations such as “before-takeoff check” and “initiating takeoff” require relatively low levels of concentration from the flight crew. After takeoff, operations such as “hovering,” “establishing a climb” and “establishing a level flight” require considerably higher levels of concentration. During flight, various operations such as “computing fuel burn rate,” “maintaining level flight” and “adjusting flight parameters” require relatively low levels of concentration.; Par. 22”); 
determine pilot task performance capacity at a plurality of points along the flig0ht profile (Sane Par. 21-“The aircraft 10 also includes flight crew workload performance sensors 204 for measuring various data with respect to a pilot's or flight crew's performance related to assigned or allocated flight tasks. In various embodiments, the performance sensors 204 include cameras that track and observe pilot/flight crew actions, biometric sensors that measure pilot's or crew member's vital statistics, eye and voice tracking systems that measure pilot or crew member attention status, and electrical sensors that detect electrical signals generated by pilot/flight crew input, such as a movement of a control device, flipping of a switch, movement of a lever, etc. The cameras and electrical sensors can be used to observe or monitor a pilot's or flight crew's actions.”; Par. 22); 
and predict a pilot task saturation period when the pilot workload is projected to exceed the pilot task performance capacity (Sane Par. 27-“FIG. 6 shows a flowchart 600 of a method or process executed by the vehicle autonomy management system 206 in evaluating a level of performance of the flight crew and/or determining how well the flight crew 210 performs an allotted task. In box 602, the vehicle autonomy management system 206 receives images and/or data from the performance sensors 204 concerning the flight crew's activity. In box 604, the vehicle autonomy management system 206 detects and tracks the flight crew's activity using the data obtained from the performance sensors 204. In box 606, the vehicle autonomy management system 206 determines a flight crew's intentions from the tracked activity by running the activity through an Intent Inference Engine. The Intent Inference Engine runs task workload models on the tracked activity to determine and compare which task(s) the flight crew is performing or executing within the context of the mission goal and available information about current operational conditions. In box 608, the vehicle autonomy management system 206 determines whether the flight crew's intentions are aligned with or compatible with the estimated workload for the required flight plan or the current operation. When the flight crew 210 is performing multiple tasks, the vehicle autonomy management system 206 can determine which tasks the flight crew 210 may be ignoring or neglecting or may be overloaded with. In box 610, the vehicle autonomy management system creates and/or allocates a task to the flight-assist agent 208 that is consistent or compatible with the flight crew's intentions and user-selected autonomy levels. In one embodiment, the vehicle autonomy management system 206 can re-assign or re-allocate a task that the flight crew 210 is currently neglecting or overworked with to the flight-assist agent 208. Additionally, if the vehicle autonomy management system 206 determines that the flight crew 210 is performing the task poorly, often due to outside distractions or being overwhelmed with other tasks, the vehicle autonomy management system 206 can re-assign the current task or other tasks to the flight-assist agent 208. In another embodiment, the vehicle autonomy management system 206 can estimate an flight crew workload for an upcoming task, and decide whether to assign the upcoming task to the flight crew 210 or to the flight-assist agent 208 based on whether the flight crew 210 is able to make required changes or inputs in a timely manner with respect to a current set of tasks, flight crew input delays, flight crew errors and frequency of inputs, etc.”; Par. 22).
Ibrahim and Sane are directed to flight task analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Ibrahim, as taught by Sane, by additional flight crew task analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ibrahim with the motivation of dynamically allocating flight and aircraft systems management tasks between a flight crew and an autonomous vehicle autonomy management system based, in part, on flight crew performance. (Sane Par. 3).

Regarding Claim 6 and Claim 14, Ibrahim in view of Sane teach the flight deck equipment of claim 5… and the method of claim 13… wherein to assess pilot workload, the flight deck equipment is configured to …
Ibrahim teaches
…wherein the static model is configured to be refined between flights by applying machine learning techniques (Ibrahim Par. 22-“The artificial intelligence processing unit 110 includes a memory 112. Generally, the artificial intelligence processing unit 110 is capable of machine learning, or being trained based on received information. For example, based on historical information provided to the artificial intelligence processing unit 110 and/or information accumulated over time by the artificial intelligence processing unit 110, the artificial intelligence processing unit 110 may determine, or select from a number of possible outcomes, commands or actions based on pattern recognition and/or statistical recommendations.”; Par. 27-“ The sensor 122 in various embodiments may also provide airplane data, such as estimated time of arrival, flight status (such as whether plane is at cruising altitude, ascending, descending, engaged in takeoff or landing, within a threshold time of takeoff or landing, or on runway). The artificial intelligence processing unit 110 may use information from the sensor interface 120 to initiate an action (e.g., if light or temperature exceed a threshold or deviate from a preferred or desired range) and/or modify a request”)
Ibrahim teaches flight task analysis and the feature is expounded upon by Sane:
… determine an expected timing of procedures from an aircraft performance model (APM), that comprises a static model for use during flight … (Sane Par. 18-“The vehicle autonomy management system estimates flight crew workload based on the number of inputs and/or input corrections needed, flight crew input delays and/or error, and a frequency of flight crew inputs as well using baseline internal workload models. The vehicle autonomy management system can then allocate or re-allocate tasks between the flight crew and one or more flight-assist agents based on an awareness of the current flight situation as well as on the ability of the flight crew to respond to the current flight situation.”; Par.23-25-“The vehicle autonomy management system 206 also tracks a mission goal of the flight as well as various operations that go into completing the mission goal. FIG. 2 shows an illustrative listing of operations that go into performing a mission goal, including (A) Perform hover, (B) Land Aircraft, (C) Perform after landing check, (D) Perform external communication, (E) Monitor audio, (F) Perform cockpit communications. …FIG. 4 shows a temporal display 400 of flight operations for an illustrative flight plan. Flight time is shown along the x-axis, while workload is shown along the y-axis. The workload indicates a level of difficulty or a level of concentration required by the flight crew in order to perform the particular operation. Workload tends to vary from operation to operation. Various operations that occur during the flight are labelled at the appropriate temporal location at which they occur. At the beginning of the flight, operations such as “before-takeoff check” and “initiating takeoff” require relatively low levels of concentration from the flight crew. After takeoff, operations such as “hovering,” “establishing a climb” and “establishing a level flight” require considerably higher levels of concentration. During flight, various operations such as “computing fuel burn rate,” “maintaining level flight” and “adjusting flight parameters” require relatively low levels of concentration. However, the flight crew can also be required to perform in-flight operations that are not directly related to flying the aircraft but are nonetheless related to flight operations. These operations can include, but are not limited to, “monitoring audio communications,” “performing cockpit communications” and “checking aircraft system”. Landing operations once again involve high levels of concentration from the flight crew. Some landing operations include “establishing an approach,” “performing external communications” and “landing the aircraft”. After landing, additional operations may be required, including performing after “landing checks” and “loading supplies”. These post-landing operations generally will require very little concentration from the flight crew.”).
Ibrahim and Sane are directed to flight task analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Ibrahim, as taught by Sane, by additional flight crew task analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ibrahim with the motivation of dynamically allocating flight and aircraft systems management tasks between a flight crew and an autonomous vehicle autonomy management system based, in part, on flight crew performance. (Sane Par. 3).
Regarding Claim 7 and Claim 16, Ibrahim in view of Sane teach the flight deck equipment of claim 1… and the method of claim 10… 
Ibrahim teaches
… that is configured to be refined between flights by applying machine learning (Ibrahim Par. 22-“The artificial intelligence processing unit 110 includes a memory 112. Generally, the artificial intelligence processing unit 110 is capable of machine learning, or being trained based on received information. For example, based on historical information provided to the artificial intelligence processing unit 110 and/or information accumulated over time by the artificial intelligence processing unit 110, the artificial intelligence processing unit 110 may determine, or select from a number of possible outcomes, commands or actions based on pattern recognition and/or statistical recommendations.”; Par. 27-“ The sensor 122 in various embodiments may also provide airplane data, such as estimated time of arrival, flight status (such as whether plane is at cruising altitude, ascending, descending, engaged in takeoff or landing, within a threshold time of takeoff or landing, or on runway). The artificial intelligence processing unit 110 may use information from the sensor interface 120 to initiate an action (e.g., if light or temperature exceed a threshold or deviate from a preferred or desired range) and/or modify a request”)
Ibrahim teaches flight task analysis and the feature is expounded upon by Sane:
wherein to re-order the current ordering of the plurality of pilot tasks, the flight deck equipment is configured to retrieve and consider pilot preferences for the ordering of tasks from a pilot preference model (PPM), that comprises a static model for use during flight …(Sane Par. 27-“FIG. 6 shows a flowchart 600 of a method or process executed by the vehicle autonomy management system 206 in evaluating a level of performance of the flight crew and/or determining how well the flight crew 210 performs an allotted task. In box 602, the vehicle autonomy management system 206 receives images and/or data from the performance sensors 204 concerning the flight crew's activity. In box 604, the vehicle autonomy management system 206 detects and tracks the flight crew's activity using the data obtained from the performance sensors 204. In box 606, the vehicle autonomy management system 206 determines a flight crew's intentions from the tracked activity by running the activity through an Intent Inference Engine. The Intent Inference Engine runs task workload models on the tracked activity to determine and compare which task(s) the flight crew is performing or executing within the context of the mission goal and available information about current operational conditions. In box 608, the vehicle autonomy management system 206 determines whether the flight crew's intentions are aligned with or compatible with the estimated workload for the required flight plan or the current operation. When the flight crew 210 is performing multiple tasks, the vehicle autonomy management system 206 can determine which tasks the flight crew 210 may be ignoring or neglecting or may be overloaded with. In box 610, the vehicle autonomy management system creates and/or allocates a task to the flight-assist agent 208 that is consistent or compatible with the flight crew's intentions and user-selected autonomy levels. In one embodiment, the vehicle autonomy management system 206 can re-assign or re-allocate a task that the flight crew 210 is currently neglecting or overworked with to the flight-assist agent 208. Additionally, if the vehicle autonomy management system 206 determines that the flight crew 210 is performing the task poorly, often due to outside distractions or being overwhelmed with other tasks, the vehicle autonomy management system 206 can re-assign the current task or other tasks to the flight-assist agent 208. In another embodiment, the vehicle autonomy management system 206 can estimate an flight crew workload for an upcoming task, and decide whether to assign the upcoming task to the flight crew 210 or to the flight-assist agent 208 based on whether the flight crew 210 is able to make required changes or inputs in a timely manner with respect to a current set of tasks, flight crew input delays, flight crew errors and frequency of inputs, etc.”); 
Ibrahim and Sane are directed to flight task analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Ibrahim, as taught by Sane, by additional flight crew task analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ibrahim with the motivation of dynamically allocating flight and aircraft systems management tasks between a flight crew and an autonomous vehicle autonomy management system based, in part, on flight crew performance. (Sane Par. 3).
Regarding Claim 10, 
Ibrahim teaches
A computer-implemented method in flight deck equipment during flight to reduce a likelihood of high pilot task saturation periods during a mission, the method comprising: retrieving information that includes a current ordering of pilot tasks across a flight profile and task context data, … (Ibrahim- Par.4-“Under conventional systems, flight attendants may travel to an attendant panel and navigate touch screen menus to set various parameters. However, this approach has certain drawbacks, including the serialization of tasks, the time it takes to navigate the menus of the attendant panel, and the difficulties of considering a variety of circumstances to evaluate which tasks are to be performed and/or in what order tasks are to be performed.”; Par. 23-“ In various embodiments the artificial intelligence processing unit 110 includes processing circuitry configured to perform one or more tasks, functions, or steps discussed herein. It may be noted that “processing unit” as used herein is not intended to necessarily be limited to a single processor or computer.”; Par.25-“ Further still, the artificial intelligence processing unit 110 in various embodiments is configured to prioritize a series of tasks, and to direct the end effector 150 to perform the prioritized series of tasks. The tasks, as one example, may be prioritized based on an urgency level or other predetermined hierarchy. As another example, the tasks may be prioritized based on requestor status (e.g., a command or request from a flight crew member may be performed preferentially with respect to a request from a passenger).; Par. 8-“ Certain embodiments of the present disclosure provide a tangible and non-transitory computer-readable medium having instructions stored thereon.”; Par. 20-21-“FIG. 1 illustrates a block diagram of a passenger assistance system 100 within an internal cabin 102 of a vehicle 104, according to an embodiment of the present disclosure. In at least one embodiment, the vehicle 104 is a commercial jet. Optionally, the vehicle 104 may be other types of aircraft, a land-based vehicle (such as an automobile, bus, or the like), a watercraft (such as a boat), or a spacecraft. As seen in FIG. 1, the depicted passenger assistance system 100 includes an artificial intelligence processing unit 110, a sensor interface 120, a flight crew interface 130, a passenger interface 140, and an end effector 150.”;  Par. 28-“The flight crew interface 130 couples (or provides) the artificial intelligence processing unit 110 with at least one flight crew input (represented as block 132 in the illustrated embodiment). The flight crew interface 130 is generally configured to at least one of receive information, commands, and/or requests from the flight crew (e.g., pilot, flight attendant), or provide information, direction, and/or instructions to the flight crew… It may further be noted that flight crew interfaces 130 may be fixed or stationary within the cabin 102 (e.g., located near flight controls for use by a pilot, located in a centralized location for use by one or more flight attendants), or mobile (e.g., carried by a flight attendant).”); 
…current flight data… (Ibrahim- Par. 7-“Certain embodiments of the present disclosure provide a method that includes receiving, via a sensor interface coupling an artificial intelligence processing unit with at least one sensor, environmental information regarding a cabin of an aircraft.”; Par. 16- various embodiments employ passenger assistant systems that can learn or be trained (e.g., on an ongoing basis) based on historical or previous information correlating inputs (e.g., commands or requests) with desired or preferred outputs (e.g., control actions). [targets/constraints] Par. 19-“Various embodiments provide an architectural suite of components coupled to an intelligent (e.g., artificially intelligent) entity that receives stimulus (e.g., voice commands, sensor states, and/or flight phase), makes decisions (e.g., based on pattern recognition and statistical recommendations from a number of possible outcomes), and takes action (e.g., by altering states of one or more end effectors for features and/or functions). Various embodiments utilize an architectural suite of components and a computing platform with sufficient processing to host an artificially intelligent application, a human user interface (e.g., a microphone and speakers for voice-activated interaction, a touch screen for tactile interaction), sensors to gather information on conditions, and end effectors controlled by the computing platform.”; Par.26- 28-“The sensor interface 120 couples the artificial intelligence processing unit 110 with at least one sensor (e.g., sensor 122 in the illustrated embodiment) that is configured to provide environmental information regarding the cabin 102 of the aircraft 104. Generally, the sensor 122 is configured to detect, measure, or collect information corresponding to a condition of the cabin 102 (and/or aircraft in which the cabin is disposed). For example, the sensor 122 may be configured to sense one or more of light, temperature, or other ambient condition. For example, the sensor 122 may include a light meter, a thermometer, or a pressure sensor. …The sensor 122 in various embodiments may also provide airplane data, such as estimated time of arrival, flight status (such as whether plane is at cruising altitude, ascending, descending, engaged in takeoff or landing, within a threshold time of takeoff or landing, or on runway). The artificial intelligence processing unit 110 may use information from the sensor interface 120 to initiate an action (e.g., if light or temperature exceed a threshold or deviate from a preferred or desired range) and/or modify a request (e.g., if a light level is at or near a maximum and a request for increasing light level is received, the request may be denied or modified by increasing the light level an amount less than that requested) … “the flight crew interface 130 may include a touchscreen configured to receive tactile input from a crew member and to provide a display to the crew member.”; Par. 38-“ The artificial intelligence assistant 214 also receives input from sensors 220. The sensors 220 generally provide detected, measured, or otherwise acquired information regarding a condition or state of the cabin, aircraft, and/or flight. The sensors 220 in the depicted example include light sensor 222 (providing information regarding lighting of the cabin), temperature sensor 224 (providing information regarding temperature of the cabin), and airplane data interface 226 (providing information regarding operation of the aircraft, condition of the aircraft, flight status, or the like)”);
and causing the … pilot tasks to be displayed on a cockpit display for pilot use during the flight, wherein the pilot performs the … pilot tasks. (Ibrahim Par. 45-46-“ At 308, a task is determined (e.g., by the artificial intelligence processing unit). The task is determined responsive to one or more of the environmental information, flight crew input, or passenger input. Historical information may also be utilized in determining the task. Generally, the task is configured to alter a state or condition of the cabin, and/or to provide a service or convenience to a passenger. By way of example, the task may include or relate to one or more of controlling an ambient condition (e.g., temperature) of the cabin, providing audio to the cabin (e.g., music, auditory information, auditory commands), preparing stow bins, preparing a galley, preparing a lavatory, or visually displaying information. The task may be determined based on historical patterns of desired outcomes for similar environmental information and/or inputs, for example considering the overall context in which the corresponding environmental information and/or inputs are received. In some embodiments, a prioritized series of tasks may be determined (e.g., based on urgency or other hierarchy). In some embodiments, determination of the task may include modification of a request or command. For example, in some embodiments, an initial command or request (e.g., from flight crew and/or one or more passengers). The command is next modified using historical information (e.g., the command or request is modified to more closely resemble a historically identified improved or optimal command or request from a similar corresponding context to that of the received command or request); At 310, at least one end effector (e.g., end effector 150) is directed (e.g., by the artificial processing unit) to perform the at least one task (e.g., an individual task, a group of tasks, a prioritized series of tasks, and/or a modified command) determined at 308. For example, a prioritized order of tasks may be determined, and the tasks performed in the determined order. The task may be a predictive task that is determined based on historical information. For example, based on environmental conditions and historical information regarding desired environmental conditions, one or more tasks may be determined to adjust the environmental conditions. The task may be a localized task tailored for a specific portion of the cabin, or may be a universal task that affects an entirety of the cabin.”; Par. 48).
Ibrahim teaches flight data and flight crew task analysis and the feature is expounded upon by Sane:
 …and aircraft operator preferences (Sane Par. 4-“Pilots of modern rotary aircraft have many flight duties, including flying, navigation, communications, etc. Due to the growing complexity of rotary aircraft, the number of duties and the level of concentration consequently required by the pilot can be demanding. Especially during contingent situations, such as during poor weather conditions or when a threat appears to the aircraft, the workload or concentration level of the pilot can be taxed to a point that the pilot makes otherwise avoidable flight errors that may otherwise result in reduced efficiency of flight. At least for such situations, there is a need for a flight system that can aid the pilot in flying the aircraft by taking on certain flight tasks from the pilot.”;Par.24-25-“ FIG. 3 shows a hierarchical display 300 for a library of functions employed in maintaining a safe flight for an aircraft. As an example, the overall flight goal (“Maintain safe flight”) is stated on a top row of the hierarchy. Various priorities and values that go into achieving the goal of maintaining of the safe flight are shown in the second row from the top of the hierarchy. Exemplary priorities and values include aviation 302, navigation 304, communications 306, perception and orientation 308, deciding on a course of action 310 and execution of the flight plan 312. The third row from the top includes a generalized list of functions that are performed in order to complete the priorities in the second row. The generalized list of functions can be used in any combination with respect to the priorities listed on the second row. For example, aviation 302 and navigation 304 priorities can both use the function of managing trajectory 314 from the third row. The generalized functions of the third row are further decomposed into temporal functions in the fourth row, and the temporal functions are further decomposed into temporal actions in the fifth row. Each temporal action of the fifth row can be decomposed into a task workload or a number of tasks that are to be performed in order to complete the temporal action. These tasks can be allocated between the flight-assist agent 208 and the flight crew 210 as decided by the vehicle autonomy management system 206. The vehicle autonomy management system 206 includes a library of missions and associated mission decompositions to accomplish them in nominal as well as contingent situations.); 
analyzing the retrieved information and predicting whether a pilot task saturation period may occur along the flight profile based on the analyzing(Sane Par. 27-“FIG. 6 shows a flowchart 600 of a method or process executed by the vehicle autonomy management system 206 in evaluating a level of performance of the flight crew and/or determining how well the flight crew 210 performs an allotted task. In box 602, the vehicle autonomy management system 206 receives images and/or data from the performance sensors 204 concerning the flight crew's activity. In box 604, the vehicle autonomy management system 206 detects and tracks the flight crew's activity using the data obtained from the performance sensors 204. In box 606, the vehicle autonomy management system 206 determines a flight crew's intentions from the tracked activity by running the activity through an Intent Inference Engine. The Intent Inference Engine runs task workload models on the tracked activity to determine and compare which task(s) the flight crew is performing or executing within the context of the mission goal and available information about current operational conditions. In box 608, the vehicle autonomy management system 206 determines whether the flight crew's intentions are aligned with or compatible with the estimated workload for the required flight plan or the current operation. When the flight crew 210 is performing multiple tasks, the vehicle autonomy management system 206 can determine which tasks the flight crew 210 may be ignoring or neglecting or may be overloaded with. In box 610, the vehicle autonomy management system creates and/or allocates a task to the flight-assist agent 208 that is consistent or compatible with the flight crew's intentions and user-selected autonomy levels. In one embodiment, the vehicle autonomy management system 206 can re-assign or re-allocate a task that the flight crew 210 is currently neglecting or overworked with to the flight-assist agent 208. Additionally, if the vehicle autonomy management system 206 determines that the flight crew 210 is performing the task poorly, often due to outside distractions or being overwhelmed with other tasks, the vehicle autonomy management system 206 can re-assign the current task or other tasks to the flight-assist agent 208. In another embodiment, the vehicle autonomy management system 206 can estimate an flight crew workload for an upcoming task, and decide whether to assign the upcoming task to the flight crew 210 or to the flight-assist agent 208 based on whether the flight crew 210 is able to make required changes or inputs in a timely manner with respect to a current set of tasks, flight crew input delays, flight crew errors and frequency of inputs, etc.”; Par. 22); 
re-ordering the current ordering of pilot tasks to reduce a likelihood of an occurrence of pilot task saturation periods, when one or more pilot task saturation periods have been predicted. (Sane- Par. 27-“FIG. 6 shows a flowchart 600 of a method or process executed by the vehicle autonomy management system 206 in evaluating a level of performance of the flight crew and/or determining how well the flight crew 210 performs an allotted task. In box 602, the vehicle autonomy management system 206 receives images and/or data from the performance sensors 204 concerning the flight crew's activity. In box 604, the vehicle autonomy management system 206 detects and tracks the flight crew's activity using the data obtained from the performance sensors 204. In box 606, the vehicle autonomy management system 206 determines a flight crew's intentions from the tracked activity by running the activity through an Intent Inference Engine. The Intent Inference Engine runs task workload models on the tracked activity to determine and compare which task(s) the flight crew is performing or executing within the context of the mission goal and available information about current operational conditions. In box 608, the vehicle autonomy management system 206 determines whether the flight crew's intentions are aligned with or compatible with the estimated workload for the required flight plan or the current operation. When the flight crew 210 is performing multiple tasks, the vehicle autonomy management system 206 can determine which tasks the flight crew 210 may be ignoring or neglecting or may be overloaded with. In box 610, the vehicle autonomy management system creates and/or allocates a task to the flight-assist agent 208 that is consistent or compatible with the flight crew's intentions and user-selected autonomy levels. In one embodiment, the vehicle autonomy management system 206 can re-assign or re-allocate a task that the flight crew 210 is currently neglecting or overworked with to the flight-assist agent 208. Additionally, if the vehicle autonomy management system 206 determines that the flight crew 210 is performing the task poorly, often due to outside distractions or being overwhelmed with other tasks, the vehicle autonomy management system 206 can re-assign the current task or other tasks to the flight-assist agent 208. In another embodiment, the vehicle autonomy management system 206 can estimate an flight crew workload for an upcoming task, and decide whether to assign the upcoming task to the flight crew 210 or to the flight-assist agent 208 based on whether the flight crew 210 is able to make required changes or inputs in a timely manner with respect to a current set of tasks, flight crew input delays, flight crew errors and frequency of inputs, etc.”; Par. 22);
…the re-ordered pilot tasks… (Sane- Par. 18-“In accordance with an embodiment of the present invention, a vehicle autonomy management system runs as part of an autonomous system for flying an aircraft. The vehicle autonomy management system has knowledge encoded for changes in mission task decomposition during normal flight conditions as well as for contingent modes of operation, such as under threatening situations or inclement weather conditions. The vehicle autonomy management system can have an awareness of threats, risks, weather conditions, etc., and can also capture sensor inputs and inputs from the flight crew, which can include one or more crew members, in order to determine which actions are to be assigned, allocated or distributed to the flight crew. The captured information can be used to interpret an intention of a flight crew during mission contingencies such as the flight crew's attempts to evade threats, etc. The vehicle autonomy management system can set a level of autonomy for the flight crew during flight operations to maintain flight crew workload within acceptable limits for continued mission success. In doing so, the vehicle autonomy management system determines whether the flight crew is able to make required changes or inputs for completion of an ongoing assigned flight task in a timely manner. The vehicle autonomy management system estimates flight crew workload based on the number of inputs and/or input corrections needed, flight crew input delays and/or error, and a frequency of flight crew inputs as well using baseline internal workload models. The vehicle autonomy management system can then allocate or re-allocate tasks between the flight crew and one or more flight-assist agents based on an awareness of the current flight situation as well as on the ability of the flight crew to respond to the current flight situation. This framework is suitable for situations where the flight crew is unable to respond in a timely manner to all required actions warranted by a change in flight scenario. Autonomous systems can operate with a reduced number of members of the flight crew and dynamic allocation can maintain mission feasibility and success when a crew is incapacitated.”)
Ibrahim and Sane are directed to flight task analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Ibrahim, as taught by Sane, by additional flight crew task analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ibrahim with the motivation of dynamically allocating flight and aircraft systems management tasks between a flight crew and an autonomous vehicle autonomy management system based, in part, on flight crew performance. (Sane Par. 3).
Regarding Claim 15, Ibrahim in view of Sane teach the method of claim 10…
Ibrahim teaches flight task analysis and the feature is expounded upon by Sane:
wherein the re-ordering the current ordering of pilot tasks to reduce the occurrence of pilot task saturation periods comprises determining pilot preferences for the ordering of tasks. (Sane Par. 27-“FIG. 6 shows a flowchart 600 of a method or process executed by the vehicle autonomy management system 206 in evaluating a level of performance of the flight crew and/or determining how well the flight crew 210 performs an allotted task. In box 602, the vehicle autonomy management system 206 receives images and/or data from the performance sensors 204 concerning the flight crew's activity. In box 604, the vehicle autonomy management system 206 detects and tracks the flight crew's activity using the data obtained from the performance sensors 204. In box 606, the vehicle autonomy management system 206 determines a flight crew's intentions from the tracked activity by running the activity through an Intent Inference Engine. The Intent Inference Engine runs task workload models on the tracked activity to determine and compare which task(s) the flight crew is performing or executing within the context of the mission goal and available information about current operational conditions. In box 608, the vehicle autonomy management system 206 determines whether the flight crew's intentions are aligned with or compatible with the estimated workload for the required flight plan or the current operation. When the flight crew 210 is performing multiple tasks, the vehicle autonomy management system 206 can determine which tasks the flight crew 210 may be ignoring or neglecting or may be overloaded with. In box 610, the vehicle autonomy management system creates and/or allocates a task to the flight-assist agent 208 that is consistent or compatible with the flight crew's intentions and user-selected autonomy levels. In one embodiment, the vehicle autonomy management system 206 can re-assign or re-allocate a task that the flight crew 210 is currently neglecting or overworked with to the flight-assist agent 208. Additionally, if the vehicle autonomy management system 206 determines that the flight crew 210 is performing the task poorly, often due to outside distractions or being overwhelmed with other tasks, the vehicle autonomy management system 206 can re-assign the current task or other tasks to the flight-assist agent 208. In another embodiment, the vehicle autonomy management system 206 can estimate an flight crew workload for an upcoming task, and decide whether to assign the upcoming task to the flight crew 210 or to the flight-assist agent 208 based on whether the flight crew 210 is able to make required changes or inputs in a timely manner with respect to a current set of tasks, flight crew input delays, flight crew errors and frequency of inputs, etc.”; Par. 22); 
Ibrahim and Sane are directed to flight task analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Ibrahim, as taught by Sane, by additional flight crew task analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ibrahim with the motivation of dynamically allocating flight and aircraft systems management tasks between a flight crew and an autonomous vehicle autonomy management system based, in part, on flight crew performance. (Sane Par. 3).
Regarding Claim 20, 
Ibrahim teaches
Non-transitory computer readable media encoded with programming instructions configurable to cause one or more processors in flight equipment to perform a method during flight, the method comprising: retrieving information that includes a current ordering of pilot tasks across a flight profile and task context data, … (Ibrahim- Par.4-“Under conventional systems, flight attendants may travel to an attendant panel and navigate touch screen menus to set various parameters. However, this approach has certain drawbacks, including the serialization of tasks, the time it takes to navigate the menus of the attendant panel, and the difficulties of considering a variety of circumstances to evaluate which tasks are to be performed and/or in what order tasks are to be performed.”; Par. 23-“ In various embodiments the artificial intelligence processing unit 110 includes processing circuitry configured to perform one or more tasks, functions, or steps discussed herein. It may be noted that “processing unit” as used herein is not intended to necessarily be limited to a single processor or computer.”; Par.25-“ Further still, the artificial intelligence processing unit 110 in various embodiments is configured to prioritize a series of tasks, and to direct the end effector 150 to perform the prioritized series of tasks. The tasks, as one example, may be prioritized based on an urgency level or other predetermined hierarchy. As another example, the tasks may be prioritized based on requestor status (e.g., a command or request from a flight crew member may be performed preferentially with respect to a request from a passenger).; Par. 8-“ Certain embodiments of the present disclosure provide a tangible and non-transitory computer-readable medium having instructions stored thereon.”; Par. 20-21-“FIG. 1 illustrates a block diagram of a passenger assistance system 100 within an internal cabin 102 of a vehicle 104, according to an embodiment of the present disclosure. In at least one embodiment, the vehicle 104 is a commercial jet. Optionally, the vehicle 104 may be other types of aircraft, a land-based vehicle (such as an automobile, bus, or the like), a watercraft (such as a boat), or a spacecraft. As seen in FIG. 1, the depicted passenger assistance system 100 includes an artificial intelligence processing unit 110, a sensor interface 120, a flight crew interface 130, a passenger interface 140, and an end effector 150.”;  Par. 28-“The flight crew interface 130 couples (or provides) the artificial intelligence processing unit 110 with at least one flight crew input (represented as block 132 in the illustrated embodiment). The flight crew interface 130 is generally configured to at least one of receive information, commands, and/or requests from the flight crew (e.g., pilot, flight attendant), or provide information, direction, and/or instructions to the flight crew… It may further be noted that flight crew interfaces 130 may be fixed or stationary within the cabin 102 (e.g., located near flight controls for use by a pilot, located in a centralized location for use by one or more flight attendants), or mobile (e.g., carried by a flight attendant).”); 
…current flight data… (Ibrahim- Par. 7-“Certain embodiments of the present disclosure provide a method that includes receiving, via a sensor interface coupling an artificial intelligence processing unit with at least one sensor, environmental information regarding a cabin of an aircraft.”; Par. 16- various embodiments employ passenger assistant systems that can learn or be trained (e.g., on an ongoing basis) based on historical or previous information correlating inputs (e.g., commands or requests) with desired or preferred outputs (e.g., control actions). [targets/constraints] Par. 19-“Various embodiments provide an architectural suite of components coupled to an intelligent (e.g., artificially intelligent) entity that receives stimulus (e.g., voice commands, sensor states, and/or flight phase), makes decisions (e.g., based on pattern recognition and statistical recommendations from a number of possible outcomes), and takes action (e.g., by altering states of one or more end effectors for features and/or functions). Various embodiments utilize an architectural suite of components and a computing platform with sufficient processing to host an artificially intelligent application, a human user interface (e.g., a microphone and speakers for voice-activated interaction, a touch screen for tactile interaction), sensors to gather information on conditions, and end effectors controlled by the computing platform.”; Par.26- 28-“The sensor interface 120 couples the artificial intelligence processing unit 110 with at least one sensor (e.g., sensor 122 in the illustrated embodiment) that is configured to provide environmental information regarding the cabin 102 of the aircraft 104. Generally, the sensor 122 is configured to detect, measure, or collect information corresponding to a condition of the cabin 102 (and/or aircraft in which the cabin is disposed). For example, the sensor 122 may be configured to sense one or more of light, temperature, or other ambient condition. For example, the sensor 122 may include a light meter, a thermometer, or a pressure sensor. …The sensor 122 in various embodiments may also provide airplane data, such as estimated time of arrival, flight status (such as whether plane is at cruising altitude, ascending, descending, engaged in takeoff or landing, within a threshold time of takeoff or landing, or on runway). The artificial intelligence processing unit 110 may use information from the sensor interface 120 to initiate an action (e.g., if light or temperature exceed a threshold or deviate from a preferred or desired range) and/or modify a request (e.g., if a light level is at or near a maximum and a request for increasing light level is received, the request may be denied or modified by increasing the light level an amount less than that requested) … “the flight crew interface 130 may include a touchscreen configured to receive tactile input from a crew member and to provide a display to the crew member.”; Par. 38-“ The artificial intelligence assistant 214 also receives input from sensors 220. The sensors 220 generally provide detected, measured, or otherwise acquired information regarding a condition or state of the cabin, aircraft, and/or flight. The sensors 220 in the depicted example include light sensor 222 (providing information regarding lighting of the cabin), temperature sensor 224 (providing information regarding temperature of the cabin), and airplane data interface 226 (providing information regarding operation of the aircraft, condition of the aircraft, flight status, or the like)”);
and causing the … pilot tasks to be displayed on a cockpit display for pilot use during the flight, wherein the pilot performs the … pilot tasks. (Ibrahim Par. 45-46-“ At 308, a task is determined (e.g., by the artificial intelligence processing unit). The task is determined responsive to one or more of the environmental information, flight crew input, or passenger input. Historical information may also be utilized in determining the task. Generally, the task is configured to alter a state or condition of the cabin, and/or to provide a service or convenience to a passenger. By way of example, the task may include or relate to one or more of controlling an ambient condition (e.g., temperature) of the cabin, providing audio to the cabin (e.g., music, auditory information, auditory commands), preparing stow bins, preparing a galley, preparing a lavatory, or visually displaying information. The task may be determined based on historical patterns of desired outcomes for similar environmental information and/or inputs, for example considering the overall context in which the corresponding environmental information and/or inputs are received. In some embodiments, a prioritized series of tasks may be determined (e.g., based on urgency or other hierarchy). In some embodiments, determination of the task may include modification of a request or command. For example, in some embodiments, an initial command or request (e.g., from flight crew and/or one or more passengers). The command is next modified using historical information (e.g., the command or request is modified to more closely resemble a historically identified improved or optimal command or request from a similar corresponding context to that of the received command or request); At 310, at least one end effector (e.g., end effector 150) is directed (e.g., by the artificial processing unit) to perform the at least one task (e.g., an individual task, a group of tasks, a prioritized series of tasks, and/or a modified command) determined at 308. For example, a prioritized order of tasks may be determined, and the tasks performed in the determined order. The task may be a predictive task that is determined based on historical information. For example, based on environmental conditions and historical information regarding desired environmental conditions, one or more tasks may be determined to adjust the environmental conditions. The task may be a localized task tailored for a specific portion of the cabin, or may be a universal task that affects an entirety of the cabin.”; Par. 48).
Ibrahim teaches flight data and flight crew task analysis and the feature is expounded upon by Sane:
 …and aircraft operator preferences (Sane Par. 4-“Pilots of modern rotary aircraft have many flight duties, including flying, navigation, communications, etc. Due to the growing complexity of rotary aircraft, the number of duties and the level of concentration consequently required by the pilot can be demanding. Especially during contingent situations, such as during poor weather conditions or when a threat appears to the aircraft, the workload or concentration level of the pilot can be taxed to a point that the pilot makes otherwise avoidable flight errors that may otherwise result in reduced efficiency of flight. At least for such situations, there is a need for a flight system that can aid the pilot in flying the aircraft by taking on certain flight tasks from the pilot.”;Par.24-25-“ FIG. 3 shows a hierarchical display 300 for a library of functions employed in maintaining a safe flight for an aircraft. As an example, the overall flight goal (“Maintain safe flight”) is stated on a top row of the hierarchy. Various priorities and values that go into achieving the goal of maintaining of the safe flight are shown in the second row from the top of the hierarchy. Exemplary priorities and values include aviation 302, navigation 304, communications 306, perception and orientation 308, deciding on a course of action 310 and execution of the flight plan 312. The third row from the top includes a generalized list of functions that are performed in order to complete the priorities in the second row. The generalized list of functions can be used in any combination with respect to the priorities listed on the second row. For example, aviation 302 and navigation 304 priorities can both use the function of managing trajectory 314 from the third row. The generalized functions of the third row are further decomposed into temporal functions in the fourth row, and the temporal functions are further decomposed into temporal actions in the fifth row. Each temporal action of the fifth row can be decomposed into a task workload or a number of tasks that are to be performed in order to complete the temporal action. These tasks can be allocated between the flight-assist agent 208 and the flight crew 210 as decided by the vehicle autonomy management system 206. The vehicle autonomy management system 206 includes a library of missions and associated mission decompositions to accomplish them in nominal as well as contingent situations.); 
analyzing the retrieved information and predicting whether a pilot task saturation period may occur along the flight profile based on the analysis (Sane Par. 27-“FIG. 6 shows a flowchart 600 of a method or process executed by the vehicle autonomy management system 206 in evaluating a level of performance of the flight crew and/or determining how well the flight crew 210 performs an allotted task. In box 602, the vehicle autonomy management system 206 receives images and/or data from the performance sensors 204 concerning the flight crew's activity. In box 604, the vehicle autonomy management system 206 detects and tracks the flight crew's activity using the data obtained from the performance sensors 204. In box 606, the vehicle autonomy management system 206 determines a flight crew's intentions from the tracked activity by running the activity through an Intent Inference Engine. The Intent Inference Engine runs task workload models on the tracked activity to determine and compare which task(s) the flight crew is performing or executing within the context of the mission goal and available information about current operational conditions. In box 608, the vehicle autonomy management system 206 determines whether the flight crew's intentions are aligned with or compatible with the estimated workload for the required flight plan or the current operation. When the flight crew 210 is performing multiple tasks, the vehicle autonomy management system 206 can determine which tasks the flight crew 210 may be ignoring or neglecting or may be overloaded with. In box 610, the vehicle autonomy management system creates and/or allocates a task to the flight-assist agent 208 that is consistent or compatible with the flight crew's intentions and user-selected autonomy levels. In one embodiment, the vehicle autonomy management system 206 can re-assign or re-allocate a task that the flight crew 210 is currently neglecting or overworked with to the flight-assist agent 208. Additionally, if the vehicle autonomy management system 206 determines that the flight crew 210 is performing the task poorly, often due to outside distractions or being overwhelmed with other tasks, the vehicle autonomy management system 206 can re-assign the current task or other tasks to the flight-assist agent 208. In another embodiment, the vehicle autonomy management system 206 can estimate an flight crew workload for an upcoming task, and decide whether to assign the upcoming task to the flight crew 210 or to the flight-assist agent 208 based on whether the flight crew 210 is able to make required changes or inputs in a timely manner with respect to a current set of tasks, flight crew input delays, flight crew errors and frequency of inputs, etc.”; Par. 22); 
re-ordering the current ordering of pilot tasks to reduce a likelihood of an occurrence of pilot task saturation periods, when one or more pilot task saturation periods have been predicted. (Sane- Par. 27-“FIG. 6 shows a flowchart 600 of a method or process executed by the vehicle autonomy management system 206 in evaluating a level of performance of the flight crew and/or determining how well the flight crew 210 performs an allotted task. In box 602, the vehicle autonomy management system 206 receives images and/or data from the performance sensors 204 concerning the flight crew's activity. In box 604, the vehicle autonomy management system 206 detects and tracks the flight crew's activity using the data obtained from the performance sensors 204. In box 606, the vehicle autonomy management system 206 determines a flight crew's intentions from the tracked activity by running the activity through an Intent Inference Engine. The Intent Inference Engine runs task workload models on the tracked activity to determine and compare which task(s) the flight crew is performing or executing within the context of the mission goal and available information about current operational conditions. In box 608, the vehicle autonomy management system 206 determines whether the flight crew's intentions are aligned with or compatible with the estimated workload for the required flight plan or the current operation. When the flight crew 210 is performing multiple tasks, the vehicle autonomy management system 206 can determine which tasks the flight crew 210 may be ignoring or neglecting or may be overloaded with. In box 610, the vehicle autonomy management system creates and/or allocates a task to the flight-assist agent 208 that is consistent or compatible with the flight crew's intentions and user-selected autonomy levels. In one embodiment, the vehicle autonomy management system 206 can re-assign or re-allocate a task that the flight crew 210 is currently neglecting or overworked with to the flight-assist agent 208. Additionally, if the vehicle autonomy management system 206 determines that the flight crew 210 is performing the task poorly, often due to outside distractions or being overwhelmed with other tasks, the vehicle autonomy management system 206 can re-assign the current task or other tasks to the flight-assist agent 208. In another embodiment, the vehicle autonomy management system 206 can estimate an flight crew workload for an upcoming task, and decide whether to assign the upcoming task to the flight crew 210 or to the flight-assist agent 208 based on whether the flight crew 210 is able to make required changes or inputs in a timely manner with respect to a current set of tasks, flight crew input delays, flight crew errors and frequency of inputs, etc.”);
…the re-ordered pilot tasks… (Sane- Par. 18-“In accordance with an embodiment of the present invention, a vehicle autonomy management system runs as part of an autonomous system for flying an aircraft. The vehicle autonomy management system has knowledge encoded for changes in mission task decomposition during normal flight conditions as well as for contingent modes of operation, such as under threatening situations or inclement weather conditions. The vehicle autonomy management system can have an awareness of threats, risks, weather conditions, etc., and can also capture sensor inputs and inputs from the flight crew, which can include one or more crew members, in order to determine which actions are to be assigned, allocated or distributed to the flight crew. The captured information can be used to interpret an intention of a flight crew during mission contingencies such as the flight crew's attempts to evade threats, etc. The vehicle autonomy management system can set a level of autonomy for the flight crew during flight operations to maintain flight crew workload within acceptable limits for continued mission success. In doing so, the vehicle autonomy management system determines whether the flight crew is able to make required changes or inputs for completion of an ongoing assigned flight task in a timely manner. The vehicle autonomy management system estimates flight crew workload based on the number of inputs and/or input corrections needed, flight crew input delays and/or error, and a frequency of flight crew inputs as well using baseline internal workload models. The vehicle autonomy management system can then allocate or re-allocate tasks between the flight crew and one or more flight-assist agents based on an awareness of the current flight situation as well as on the ability of the flight crew to respond to the current flight situation. This framework is suitable for situations where the flight crew is unable to respond in a timely manner to all required actions warranted by a change in flight scenario. Autonomous systems can operate with a reduced number of members of the flight crew and dynamic allocation can maintain mission feasibility and success when a crew is incapacitated.”)
Ibrahim and Sane are directed to flight task analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Ibrahim, as taught by Sane, by additional flight crew task analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ibrahim with the motivation of dynamically allocating flight and aircraft systems management tasks between a flight crew and an autonomous vehicle autonomy management system based, in part, on flight crew performance. (Sane Par. 3).
Claims 2, 4, 8-9, 12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahim et al. , US Publication No. 20190112050 A1, [hereinafter Ibrahim], in view of Sane et al. , US Publication No. 20170336789 A1, [hereinafter Sane] , and in further view of Keinrath et al. , US Publication No. 20120075123 A1, [hereinafter Keinrath].
Regarding Claim 2, Ibrahim in view of Sane teach the flight deck equipment of claim 1… and task analysis and the feature is further expounded upon by Keinrath:
wherein the task context data comprises task priorities, serial dependencies between the tasks, and estimated times needed to complete tasks (Keinrath Par. 34-“ The particular tasks that the DTB 110 may recommend may vary, and may depend on various factors. For example, if task load is currently low, there is an upcoming high workload period, and there are tasks that can be done early, then the DTB 110 may recommend that the pilot 109 and/or co-pilot 111 complete one of those tasks. The target task could be selected by estimate to completion time, task priority, or how well it meshes with ongoing tasks. If the task load is currently high, the high task load period is continuing, current tasks are amenable to automated execution, and there are outstanding tasks that can be automated, then the DTB 110 may recommend automatic intervention to reduce current task load. If task load is currently high, and there is an outstanding high priority task with an approaching deadline, then the DTB 110 may generate a reminder to the pilot 109 and/or co-pilot 111 of the high priority task.”; Par.36-37).
Ibrahim, Sane and Keinrath are directed to flight task analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Ibrahim in view of Sane, as taught by Keinrath, by additional task analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ibrahim in view of Sane with the motivation of intelligent management of the avionics display, information, and controls to more evenly distribute pilot task load and/or automatically configure/reconfigure displays during flights. (Keinrath Par. 5).
Regarding Claim 4, Ibrahim in view of Sane teach the flight deck equipment of claim 1… and task analysis and the feature is further expounded upon by Keinrath:
wherein the airborne vehicle operator preferences comprises operational priority and pilot workload heuristics and rules (Keinrath Par. 34-“ The target task could be selected by estimate to completion time, task priority, or how well it meshes with ongoing tasks. If the task load is currently high, the high task load period is continuing, current tasks are amenable to automated execution, and there are outstanding tasks that can be automated, then the DTB 110 may recommend automatic intervention to reduce current task load. If task load is currently high, and there is an outstanding high priority task with an approaching deadline, then the DTB 110 may generate a reminder to the pilot 109 and/or co-pilot 111 of the high priority task.”; Par. 36-37-“ Many tasks have soft timing constraints. That is, the task just needs to be completed prior to some deadline. …This proactive workload balancing will minimize periods where the pilot 109 and/or co-pilot 111 may need to react to new and/or greater task demands. In addition to proactive workload balancing, the DTB 110 may also be configured to support reactive workload balancing by engaging additional automation to reduce current high workload. An additional benefit provided by the DTB, is that it may allow operators, when sufficient time is available, to initiate tasks, carefully go through tasks, and finish the tasks. This can increase the overall quality of operator on-task performance. This DTB 110 may also be configured to generate reminders (audio, visual, or both) of which tasks are of a higher operational priority than others, thus re-directing the pilot 109 and/or co-pilot 111 if they have been distracted by lower priority tasks.”).
Ibrahim, Sane and Keinrath are directed to flight task analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Ibrahim in view of Sane, as taught by Keinrath, by additional task analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ibrahim in view of Sane with the motivation of intelligent management of the avionics display, information, and controls to more evenly distribute pilot task load and/or automatically configure/reconfigure displays during flights. (Keinrath Par. 5).
Regarding Claim 8 and Claim 17, Ibrahim in view of Sane teach the flight deck equipment of claim 1… and the method of claim 10… 
Ibrahim teaches task analysis and the feature is expounded upon by Sane:
wherein to re-order the current ordering of the plurality of pilot tasks, the flight deck equipment is configured to re-order the current ordering of flight crew tasks…(Sane- Par. 27-“FIG. 6 shows a flowchart 600 of a method or process executed by the vehicle autonomy management system 206 in evaluating a level of performance of the flight crew and/or determining how well the flight crew 210 performs an allotted task. In box 602, the vehicle autonomy management system 206 receives images and/or data from the performance sensors 204 concerning the flight crew's activity. In box 604, the vehicle autonomy management system 206 detects and tracks the flight crew's activity using the data obtained from the performance sensors 204. In box 606, the vehicle autonomy management system 206 determines a flight crew's intentions from the tracked activity by running the activity through an Intent Inference Engine. The Intent Inference Engine runs task workload models on the tracked activity to determine and compare which task(s) the flight crew is performing or executing within the context of the mission goal and available information about current operational conditions. In box 608, the vehicle autonomy management system 206 determines whether the flight crew's intentions are aligned with or compatible with the estimated workload for the required flight plan or the current operation. When the flight crew 210 is performing multiple tasks, the vehicle autonomy management system 206 can determine which tasks the flight crew 210 may be ignoring or neglecting or may be overloaded with. In box 610, the vehicle autonomy management system creates and/or allocates a task to the flight-assist agent 208 that is consistent or compatible with the flight crew's intentions and user-selected autonomy levels. In one embodiment, the vehicle autonomy management system 206 can re-assign or re-allocate a task that the flight crew 210 is currently neglecting or overworked with to the flight-assist agent 208. Additionally, if the vehicle autonomy management system 206 determines that the flight crew 210 is performing the task poorly, often due to outside distractions or being overwhelmed with other tasks, the vehicle autonomy management system 206 can re-assign the current task or other tasks to the flight-assist agent 208. In another embodiment, the vehicle autonomy management system 206 can estimate an flight crew workload for an upcoming task, and decide whether to assign the upcoming task to the flight crew 210 or to the flight-assist agent 208 based on whether the flight crew 210 is able to make required changes or inputs in a timely manner with respect to a current set of tasks, flight crew input delays, flight crew errors and frequency of inputs, etc.”; Par. 22);
Ibrahim and Sane are directed to flight task analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Ibrahim, as taught by Sane, by additional flight crew task analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ibrahim with the motivation of dynamically allocating flight and aircraft systems management tasks between a flight crew and an autonomous vehicle autonomy management system based, in part, on flight crew performance. (Sane Par. 3).
Ibrahim in view of Sane teach task analysis and the feature is further expounded upon by Keinrath:
… to not violate operational priorities and pilot workload heuristics (Keinrath Par. 36-37-“ Many tasks have soft timing constraints. That is, the task just needs to be completed prior to some deadline. …This proactive workload balancing will minimize periods where the pilot 109 and/or co-pilot 111 may need to react to new and/or greater task demands. In addition to proactive workload balancing, the DTB 110 may also be configured to support reactive workload balancing by engaging additional automation to reduce current high workload. An additional benefit provided by the DTB, is that it may allow operators, when sufficient time is available, to initiate tasks, carefully go through tasks, and finish the tasks. This can increase the overall quality of operator on-task performance. This DTB 110 may also be configured to generate reminders (audio, visual, or both) of which tasks are of a higher operational priority than others, thus re-directing the pilot 109 and/or co-pilot 111 if they have been distracted by lower priority tasks.”).
Ibrahim, Sane and Keinrath are directed to flight task analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Ibrahim in view of Sane, as taught by Keinrath, by additional task analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ibrahim in view of Sane with the motivation of intelligent management of the avionics display, information, and controls to more evenly distribute pilot task load and/or automatically configure/reconfigure displays during flights. (Keinrath Par. 5).
Regarding Claim 9 and Claim 18, Ibrahim in view of Sane teach the flight deck equipment of claim 1… and the method of claim 10… 
Ibrahim teaches flight task analysis and the feature is expounded upon by Sane:
wherein to reduce the occurrence of pilot task saturation periods, the flight deck equipment is configured to move one or more future tasks …(Sane Par. 27-“ When the flight crew 210 is performing multiple tasks, the vehicle autonomy management system 206 can determine which tasks the flight crew 210 may be ignoring or neglecting or may be overloaded with. In box 610, the vehicle autonomy management system creates and/or allocates a task to the flight-assist agent 208 that is consistent or compatible with the flight crew's intentions and user-selected autonomy levels. In one embodiment, the vehicle autonomy management system 206 can re-assign or re-allocate a task that the flight crew 210 is currently neglecting or overworked with to the flight-assist agent 208. Additionally, if the vehicle autonomy management system 206 determines that the flight crew 210 is performing the task poorly, often due to outside distractions or being overwhelmed with other tasks, the vehicle autonomy management system 206 can re-assign the current task or other tasks to the flight-assist agent 208. In another embodiment, the vehicle autonomy management system 206 can estimate an flight crew workload for an upcoming task, and decide whether to assign the upcoming task to the flight crew 210 or to the flight-assist agent 208 based on whether the flight crew 210 is able to make required changes or inputs in a timely manner with respect to a current set of tasks, flight crew input delays, flight crew errors and frequency of inputs, etc.”; Par. 22); 
Ibrahim and Sane are directed to flight task analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Ibrahim, as taught by Sane, by additional flight crew task analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ibrahim with the motivation of dynamically allocating flight and aircraft systems management tasks between a flight crew and an autonomous vehicle autonomy management system based, in part, on flight crew performance. (Sane Par. 3).
Ibrahim in view of Sane teach task balancing and the feature is expounded upon by Keinrath:
…to an earlier time slot, move one or more future tasks to a later time slot, and/or move one or more current tasks to a later time slot (Keinrath Par. 35-“ In some embodiments, the DTB 110 may support current task tracking. This allows the DTB 110 to understand what tasks the pilot 109 and/or co-pilot 111 are doing currently. To balance task loads, the DTB 110 may be configured to reason on current and projected task responsibilities as well as pilot 109 and co-pilot 111 capabilities to dynamically schedule tasks between the pilot 109 and co-pilot 111. The DTB 110 may also consider current operational context, such as weather, to anticipate a likely increase in task time over the historical average for those tasks impacted by weather. The DTB 100 may also be configured to update task timing and order of execution in an ongoing basis to further refine its responsiveness to changes in operational practices. The DTB 110 could also operate from fixed task time estimates.”).
Ibrahim, Sane and Keinrath are directed to flight task analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Ibrahim in view of Sane, as taught by Keinrath, by additional task analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ibrahim in view of Sane with the motivation of intelligent management of the avionics display, information, and controls to more evenly distribute pilot task load and/or automatically configure/reconfigure displays during flights. (Keinrath Par. 5).
Regarding Claim 12, Ibrahim in view of Sane teach the method of claim 10… and 
Ibrahim teaches
the current flight data comprises information regarding targets and constraints from a flight management computer, progress and state of each required checklist, airspace dynamics information which includes traffic pattern and volume, environmental conditions including wind and weather, the time of day and year, and aircraft state information including a current automation and configuration state (Ibrahim- Par. 7-“Certain embodiments of the present disclosure provide a method that includes receiving, via a sensor interface coupling an artificial intelligence processing unit with at least one sensor, environmental information regarding a cabin of an aircraft.”; Par. 16- various embodiments employ passenger assistant systems that can learn or be trained (e.g., on an ongoing basis) based on historical or previous information correlating inputs (e.g., commands or requests) with desired or preferred outputs (e.g., control actions). [targets/constraints] Par. 19-“Various embodiments provide an architectural suite of components coupled to an intelligent (e.g., artificially intelligent) entity that receives stimulus (e.g., voice commands, sensor states, and/or flight phase), makes decisions (e.g., based on pattern recognition and statistical recommendations from a number of possible outcomes), and takes action (e.g., by altering states of one or more end effectors for features and/or functions). Various embodiments utilize an architectural suite of components and a computing platform with sufficient processing to host an artificially intelligent application, a human user interface (e.g., a microphone and speakers for voice-activated interaction, a touch screen for tactile interaction), sensors to gather information on conditions, and end effectors controlled by the computing platform.”; Par.26- 28-“The sensor interface 120 couples the artificial intelligence processing unit 110 with at least one sensor (e.g., sensor 122 in the illustrated embodiment) that is configured to provide environmental information regarding the cabin 102 of the aircraft 104. Generally, the sensor 122 is configured to detect, measure, or collect information corresponding to a condition of the cabin 102 (and/or aircraft in which the cabin is disposed). For example, the sensor 122 may be configured to sense one or more of light, temperature, or other ambient condition. For example, the sensor 122 may include a light meter, a thermometer, or a pressure sensor. …The sensor 122 in various embodiments may also provide airplane data, such as estimated time of arrival, flight status (such as whether plane is at cruising altitude, ascending, descending, engaged in takeoff or landing, within a threshold time of takeoff or landing, or on runway). The artificial intelligence processing unit 110 may use information from the sensor interface 120 to initiate an action (e.g., if light or temperature exceed a threshold or deviate from a preferred or desired range) and/or modify a request (e.g., if a light level is at or near a maximum and a request for increasing light level is received, the request may be denied or modified by increasing the light level an amount less than that requested) … “the flight crew interface 130 may include a touchscreen configured to receive tactile input from a crew member and to provide a display to the crew member.”; Par. 38-“ The artificial intelligence assistant 214 also receives input from sensors 220. The sensors 220 generally provide detected, measured, or otherwise acquired information regarding a condition or state of the cabin, aircraft, and/or flight. The sensors 220 in the depicted example include light sensor 222 (providing information regarding lighting of the cabin), temperature sensor 224 (providing information regarding temperature of the cabin), and airplane data interface 226 (providing information regarding operation of the aircraft, condition of the aircraft, flight status, or the like)”;
Ibrahim in view of Sane teach task analysis and the feature is further expounded upon by Keinrath:
wherein the task context data comprises task priorities, serial dependencies between the tasks, and estimated times needed to complete tasks (Keinrath Par. 34-“ The particular tasks that the DTB 110 may recommend may vary, and may depend on various factors. For example, if task load is currently low, there is an upcoming high workload period, and there are tasks that can be done early, then the DTB 110 may recommend that the pilot 109 and/or co-pilot 111 complete one of those tasks. The target task could be selected by estimate to completion time, task priority, or how well it meshes with ongoing tasks. If the task load is currently high, the high task load period is continuing, current tasks are amenable to automated execution, and there are outstanding tasks that can be automated, then the DTB 110 may recommend automatic intervention to reduce current task load. If task load is currently high, and there is an outstanding high priority task with an approaching deadline, then the DTB 110 may generate a reminder to the pilot 109 and/or co-pilot 111 of the high priority task.”; Par.36-37).
and the operator preferences comprises operational priority information and 
pilot workload heuristics and rules (Keinrath Par. 34-“ The target task could be selected by estimate to completion time, task priority, or how well it meshes with ongoing tasks. If the task load is currently high, the high task load period is continuing, current tasks are amenable to automated execution, and there are outstanding tasks that can be automated, then the DTB 110 may recommend automatic intervention to reduce current task load. If task load is currently high, and there is an outstanding high priority task with an approaching deadline, then the DTB 110 may generate a reminder to the pilot 109 and/or co-pilot 111 of the high priority task.”; Par. 36-37-“ Many tasks have soft timing constraints. That is, the task just needs to be completed prior to some deadline. …This proactive workload balancing will minimize periods where the pilot 109 and/or co-pilot 111 may need to react to new and/or greater task demands. In addition to proactive workload balancing, the DTB 110 may also be configured to support reactive workload balancing by engaging additional automation to reduce current high workload. An additional benefit provided by the DTB, is that it may allow operators, when sufficient time is available, to initiate tasks, carefully go through tasks, and finish the tasks. This can increase the overall quality of operator on-task performance. This DTB 110 may also be configured to generate reminders (audio, visual, or both) of which tasks are of a higher operational priority than others, thus re-directing the pilot 109 and/or co-pilot 111 if they have been distracted by lower priority tasks.”).
Ibrahim, Sane and Keinrath are directed to flight task analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Ibrahim in view of Sane, as taught by Keinrath, by additional task analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ibrahim in view of Sane with the motivation of intelligent management of the avionics display, information, and controls to more evenly distribute pilot task load and/or automatically configure/reconfigure displays during flights. (Keinrath Par. 5).
Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahim et al. , US Publication No. 20190112050 A1, [hereinafter Ibrahim], in view of Sane et al. , US Publication No. 20170336789 A1, [hereinafter Sane] , and in further view of Lecue et al. , US Patent No. 10474495 B2, [hereinafter Lecue].
Regarding Claim 3 and Claim 11, Ibrahim in view of Sane teach the flight deck equipment of claim 1… and the method of claim 10… wherein the current ordering of pilot tasks and task context data are retrieved
Ibrahim in view Sane teach modeling and the feature is expounded upon by Lecue:
…data are retrieved from a flight operational model (FOM), wherein the FOM comprises a static model for use during flight, wherein the static model is configured to be refined between flights by applying machine learning techniques and a filtered dataset, wherein the filtered dataset is filtered for a specific aircraft type and destination airport. (Lecue Col3 Ln38-60-“ FIGS. 1A-1I are diagrams of an overview of an example implementation 100 described herein. As shown in FIG. 1A, a user device may be associated with a model determination platform. As shown in FIG. 1A, and by reference number 105, a user of the user device (e.g., via a user interface provided to the user) may cause the user device to provide, to the model determination platform, source data for a source domain (e.g., flight data for an airline A, which includes a large, well-defined dataset). As further shown in FIG. 1A, and by reference number 110, the user may cause the user device to provide, to the model determination platform, target data for a target domain that is different than the source domain (e.g., flight data for an airline B, which includes a small, undefined dataset). In some implementations, the source data and the target data may not be stored in the user device, but the user device may cause the source data and the target data to be provided from one or more resources, storing the source data and the target data, to the model determination platform. In some implementations, the model determination platform may receive the source data and the target data, and may store the source data and the target data in a memory associated with the model determination platform.” [flight operations] Col 3 Ln 60-67 & Col 4 Ln1-30; Col5 Ln 27-35-“In some implementations, the feature engine may utilize other techniques to generate the features of the source data and the target data, such as machine learning techniques, and/or the like. For example, the feature engine may utilize a Gaussian model (e.g., a Bayesian or multivariate Gaussian mixture model) to generate the features of the source data and the target data. The multivariate Gaussian mixture model may include a model used to fit a vector of unknown parameters or multivariate normal distributions.”).
Ibrahim and Sane are directed to flight task analysis. Lecue improves upon the task analysis with the use of machine learning modeling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon models of Ibrahim in view of Sane, as taught by Lecue, by utilizing machine learning models with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ibrahim in view of Sane with the motivation of removing human subjectivity and waste from the process, which may improve speed and efficiency of the process and conserve resources. (Lecue Col 9 Ln. 66-67).
Regarding Claim 19, Ibrahim in view of Sane teach the method of claim 10…
Ibrahim teaches
…using machine learning techniques (Ibrahim Par. 22-“The artificial intelligence processing unit 110 includes a memory 112. Generally, the artificial intelligence processing unit 110 is capable of machine learning, or being trained based on received information. For example, based on historical information provided to the artificial intelligence processing unit 110 and/or information accumulated over time by the artificial intelligence processing unit 110, the artificial intelligence processing unit 110 may determine, or select from a number of possible outcomes, commands or actions based on pattern recognition and/or statistical recommendations.”
Ibrahim teaches flight analysis modeling and the feature is expounded upon by Sane:
…an aircraft performance model (APM), and a pilot preference model (PPM)… (Sane Par. 18-“The vehicle autonomy management system estimates flight crew workload based on the number of inputs and/or input corrections needed, flight crew input delays and/or error, and a frequency of flight crew inputs as well using baseline internal workload models. The vehicle autonomy management system can then allocate or re-allocate tasks between the flight crew and one or more flight-assist agents based on an awareness of the current flight situation as well as on the ability of the flight crew to respond to the current flight situation.”; Par.23-25; Par. 27).
Ibrahim in view of Sane teach analysis models and the feature is expounded upon by Lecue:
further comprising recording operational data during missions for use in refining a flight operational model (FOM), an aircraft performance model … (Lecue Abstract-“A device receives source data, target data, external data, and a target task, and generates features of and differentiators between the source data and the target data. The device identifies a set of mappings between the source data and the target data based on the features and the differentiators, and determines different clusters of the source data based on the external data, the features, and the differentiators. The device generates, based on the external data, a set of artificial intelligence (AI) models as candidates to perform the target task, and generates a performance measure for the set of AI models based on the features, the differentiators, and the external data. The device refines the set of mappings, and identifies an AI model, from the set of AI models, to perform the target task based on the different clusters of the source data and based on the performance measure Col3 Ln38-60-“ FIGS. 1A-1I are diagrams of an overview of an example implementation 100 described herein. As shown in FIG. 1A, a user device may be associated with a model determination platform. As shown in FIG. 1A, and by reference number 105, a user of the user device (e.g., via a user interface provided to the user) may cause the user device to provide, to the model determination platform, source data for a source domain (e.g., flight data for an airline A, which includes a large, well-defined dataset). As further shown in FIG. 1A, and by reference number 110, the user may cause the user device to provide, to the model determination platform, target data for a target domain that is different than the source domain (e.g., flight data for an airline B, which includes a small, undefined dataset). In some implementations, the source data and the target data may not be stored in the user device, but the user device may cause the source data and the target data to be provided from one or more resources, storing the source data and the target data, to the model determination platform. In some implementations, the model determination platform may receive the source data and the target data, and may store the source data and the target data in a memory associated with the model determination platform.” [flight operations] Col 3 Ln 60-67 & Col 4 Ln1-30; Col5 Ln 27-35-“In some implementations, the feature engine may utilize other techniques to generate the features of the source data and the target data, such as machine learning techniques, and/or the like. For example, the feature engine may utilize a Gaussian model (e.g., a Bayesian or multivariate Gaussian mixture model) to generate the features of the source data and the target data. The multivariate Gaussian mixture model may include a model used to fit a vector of unknown parameters or multivariate normal distributions.”).
Ibrahim and Sane are directed to flight task analysis. Lecue improves upon the task analysis with the use of machine learning modeling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon models of Ibrahim in view of Sane, as taught by Lecue, by utilizing machine learning models with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Ibrahim in view of Sane with the motivation of removing human subjectivity and waste from the process, which may improve speed and efficiency of the process and conserve resources. (Lecue Col 9 Ln. 66-67).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Publication No. US 20190057611 A1 to Kneuper et al. - Abstract-“ A method includes accessing historical data including timestamped meteorological data and flight path data. The timestamped meteorological data indicates meteorological conditions detected in each of a plurality of geographic regions. The flight path data indicates air traffic volume in each of the plurality of geographic regions during particular time periods. The method also includes, based on the historical data, identifying at least one meteorological condition and at least one time period corresponding to higher than threshold air traffic volume in a particular geographic region of the plurality of geographic regions. The method further includes generating a filter criterion based on the particular geographic region, the at least one meteorological condition, and the at least one time period. The method also includes generating a flight plan based on a portion of the historical data that satisfies the filter criterion.”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,

/Chesiree Walton/
Examiner, Art Unit 3624
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624